Title: V. The President to the Senate and the House of Representatives, 14 February 1791
From: Washington, George
To: Congress



Feb. 14. 1791.
Gentlemen of the Senate and of the House of Representatives

Soon after I was called to the administration of the government  [I found it important to come to an understanding with the court of London on several points interesting to the U.S. and particularly to know Whether they were] disposed to enter into arrangements, by mutual consent, which might fix the commerce between the two nations on principles of reciprocal advantage. For this purpose I authorised informal conferences with their ministers; and from these I do not infer any disposition on their part to enter into any arrangements merely commercial. I have thought it proper to give you this information, as it might at some time have influence on matters under your consideration.
